OPPENHEIMER ROCHESTER NORTH CAROLINA MUNICIPAL FUND N-SAR EXHIBT 77C SPECIAL SHAREHOLDER MEETINGS (Unaudited) On June 21, 2013, a first shareholder meeting of Oppenheimer Rochester North Carolina Municipal Fund (the “Fund”) was held at which the twelve Trustees identified below were elected to the Fund (Proposal No. 1) as described in the Fund’s proxy statement dated April 12, 2013 (the “Proxy Statement”).The following is a report of the votes cast: Nominee/ProposalForWithheld Trustees Brian F. Wruble11,167,492271,226 David K. Downes 11,108,547330,170 Matthew P. Fink11,167,975270,742 Edmund Giambastiani, Jr.11,097,402341,316 Phillip A. Griffiths11,134,569304,149 Mary F. Miller 11,163,601275,117 Joel W. Motley11,163,118275,600 Joanne Pace 11,145,730292,988 Mary Ann Tynan11,167,492271,226 Joseph M. Wikler11,163,601275,117 Peter I. Wold 11,163,118275,600 William F. Glavin, Jr.11,167,492271,226 On August 2, 2013, following an adjournment from a second shareholder meeting held on June 21, 2013, a meeting of the Fund was held at which the sub-proposals below (Proposal No. 2 (including all of its sub-proposals)) and an Agreement and Plan of Reorganization to reorganize the Fund into a Delaware statutory trust (Proposal No. 3) were approved as described in the Fund’s Proxy Statement.The following is a report of the votes cast: 2a:Proposal to revise the fundamental policy relating to borrowing ForAgainstAbstain 2b-1:Proposal to revise the fundamental policy relating to concentration of investments ForAgainstAbstain 2d:Proposal to revise the fundamental policy relating to lending ForAgainstAbstain 2e:Proposal to remove the additional fundamental policy relating to estate and commodities ForAgainstAbstain 2f:Proposal to revise the fundamental policy relating to senior securities ForAgainstAbstain 2g:Proposal to remove the additional fundamental policy relating to underwriting ForAgainstAbstain 2h:Proposal to revise the fundamental policy relating to tax-free securities ForAgainstAbstain 2r:Proposal to convert the Fund’s investment objective from fundamental to non-fundamental ForAgainstAbstain 2s:Proposal to approve a change in the Fund’s investment objective ForAgainstAbstain Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. ForAgainstAbstain
